Citation Nr: 1048240	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
with a history of myocardial infarction.

2.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypoglycemia, also 
claimed as low blood sugar and diabetes.

4.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to PTSD. 

5.  Entitlement to an initial evaluation in excess of 30 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1967 to May 1969.

These matters comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and May 2006 rating decisions by the 
Waco, Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  The October 2004 decision denied 
service connection for coronary artery disease, hypertension, low 
blood sugar, and erectile dysfunction.  In the May 2006 decision, 
service connection was granted for PTSD, rated 30 percent 
disabling from May 21, 2004.

In September 2009, the Board remanded the appellate issues for 
additional development.  

The  issue of entitlement to a finding of a total disability 
based on individual unemployability has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for erectile dysfunction and 
evaluation of PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from August 
1968 to May 1969.  

2.  Coronary artery disease with a history of myocardial 
infarction is presumed to have been caused by exposure to 
herbicides in Vietnam.

3.  Hypertension was not first manifested during active duty 
service or during the first post-service year; the preponderance 
of the evidence is against a finding that hypertension was caused 
or aggravated by military service or any service connected 
disability.

4.  No disability manifested by hypoglycemia has been diagnosed; 
hypoglycemia is a laboratory finding not service connectable in 
and of itself.


CONCLUSIONS OF LAW

1.  The criteria for service connection of coronary artery 
disease with a history of myocardial infarction have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 
Fed. Reg. 53,202 (August 31, 2010).

2.  The criteria for service connection of hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 116, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2010); 75 Fed. Reg. 53,202 (August 31, 2010).

3.  The criteria for service connection of hypoglycemia have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2004.  The notice was supplemented by March 2006 
correspondence, following the initial adjudication of the claims; 
the issues have since been readjudicated in multiple supplemental 
statements of the case.  A multipart notice suffices so long as 
the notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

VA has obtained complete service treatment records, as well as 
relevant service personnel records.  Private treatment records 
identified by the Veteran have been obtained with VA assistance, 
and the Veteran has supplemented those records with statements 
from his private doctors.  VA treatment records have been 
associated with the claims file, and the Veteran has been 
afforded VA examinations.  The examiners have offered the 
requested opinions, with supporting rationale; the examinations 
are adequate for adjudication.  The Veteran has not requested a 
personal hearing.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Applicable Law

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Hypertension is a 
listed chronic disease for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one 
year following separation from service.  38 C.F.R. § 3.307(a)(3).

Presumptive service connection is also available to herbicide 
exposed Veterans for certain listed conditions.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 
2010).  Among the listed conditions is ischemic heart disease, 
which includes coronary artery disease and myocardial infarction, 
but not hypertension.  75 Fed. Reg. 53,202 (August 31, 2010).  A 
Veteran is presumed to have been exposed to herbicides if there 
is evidence of service in Vietnam from January 9, 1962, to May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

III.  Coronary Artery Disease

The Veteran's service personnel records establish that he served 
in the Republic of Vietnam from August 1968 to May 1969; he is 
therefore presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Effective August 31, 2010, the Secretary of Veterans Affairs 
added ischemic heart disease to the list of presumptive 
conditions for herbicide exposed Veterans.  The term ischemic 
heart disease refers to conditions which directly affect the 
muscles of the heart.  It is "an inadequate supply of blood and 
oxygen to a portion of the myocardium; it typically occurs when 
there is an imbalance between myocardial oxygen supply and 
demand."  75 Fed. Reg. 53,202 (August 31, 2010); see Harrison's 
Principles of Internal Medicine (Harrison's Online, Chapter 237, 
Ischemic Heart Disease, 2008).  Coronary artery disease and 
myocardial infarction were specifically listed examples of 
ischemic heart disease.  75 Fed. Reg. 53,202 (August 31, 2010).

VA and private medical records clearly establish a current 
diagnosis of coronary artery disease with old myocardial 
infarction.  As the Veteran was exposed to herbicides in Vietnam 
and is diagnosed with a disease now listed in 38 C.F.R. 
§ 3.309(e), service connection on the basis of the presumption is 
warranted.

IV.  Hypertension

The Veteran alleges that his currently diagnosed hypertension is 
caused or aggravated by his service connected PTSD.  Direct 
service connection and service connection under any applicable 
presumption have also been considered.

Service treatment records reveal no treatment for or complaints 
of hypertension in service.  At entry, his blood pressure was 
134/72, and at separation it was 132/80.  There is no indication 
of any elevated blood pressures in service.

No doctor or other medical professional competent to offer a 
nexus opinion regarding hypertension has opined that the 
currently diagnosed disease is related directly to service.  

Hypertension is a listed chronic disease subject to presumptive 
service connection when manifested to a compensable degree within 
the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  
However, the competent evidence of record does not document any 
diagnosis of hypertension prior to September 1996.  Records from 
Dr. WTM document the onset and diagnosis of hypertension 
following a period of elevated values and monitoring.  This is 
almost 30 years after separation from service, well outside the 
applicable one year presumptive period.  

Importantly, hypertension is specifically excluded from the list 
of presumptive diseases for herbicide exposed Veterans.  
Hypertension is not a form of ischemic heart disease.  38 C.F.R. 
§ 3.309(e), Note 3; 75 Fed. Reg. 53,202 (August 31, 2010).

Turning to the Veteran's allegation that secondary service 
connection for hypertension is warranted, as due to PTSD, private 
treatment records from Dr. WTM indicate that in 1996, when the 
Veteran was diagnosed with hypertension, the Veteran reported 
only being under some moderate stress from his job.  No 
psychiatric problems or treatment were noted or complained of at 
the time of onset.

Private treatment records and statements from Dr. JWD for the 
period of March 2001 to April 2010 reveal that when the Veteran 
first sought treatment for hypertension in March 2001, no 
psychiatric problems were reported by the Veteran or noted by the 
doctor.  The doctor repeatedly noted in 2001 and 2002 that there 
were no mood disturbances.  A June 2007 treatment note does show 
a diagnosis of PTSD and an anxiety syndrome, for which medication 
was prescribed.  Counseling was also recommended; the doctor also 
commented at that time that the medications for hypertension 
should remain unchanged.  In February 2004, Dr. JWD submitted a 
statement indicating that the "level of emotional stress related 
to his occupational duties" was a contributing factor in the 
Veteran's angina and blockage of a coronary blood vessel; he did 
not mention hypertension.  In a November 2006 statement, however, 
Dr. JWD stated that PTSD was a factor (along with family history, 
personal history, and medical history) which contributed to the 
Veteran's poor health and subsequent inability to work.  In 
October 2009, Dr. JWD stated that it was "widely known that 
emotional stressors can incite or exacerbate underlying coronary 
artery disease...."  He did not state that such stress causes or 
exacerbates hypertension, and did not discuss blood pressure at 
all in describing the physiological impacts of PTSD.  He stated 
elsewhere in the letter that hypertensive control was not met, 
and the Veteran should resume additional medications.  Finally, 
in April 2010, Dr. JWD indicated that the Veteran's overall 
condition, marked by heart disease and PTSD, had declined.  He 
did not discuss a relationship between the PTSD and any current 
cardiovascular disease, to include hypertension.

VA treatment records from July 2004 to March 2007 indicate that 
PTSD was first diagnosed in July 2004.  Doctors described the 
condition as mild; the Veteran reported no significant feelings 
of depression, but endorsed past occasional suicidal thoughts.  
He did report anger problems.  His mood was euthymic; he did 
become tearful when discussing his son's childhood medical 
problems.  No treatment was prescribed; the Veteran would follow 
up with his private doctor.  

A VA examination was conducted in December 2009; the examiner 
reviewed the claims file and in March 2010 rendered a medical 
opinion.  Essential hypertension was diagnosed.  The examiner 
notes that by definition, this is a primary disorder not 
secondary to any other medical condition.  Citing well accepted 
medical treatises, including that relied on by VA as an authority 
in defining ischemic heart disease, the doctor noted that stress 
associate with anxiety and depression, the hallmarks of PTSD, do 
have "transient adverse effects on blood pressure" but had not 
been found to cause hypertension.

The sole medical opinion of record is against the Veteran's 
claim.  The VA examiner clearly stated, citing recognized medical 
authority, that PTSD did not cause or aggravate hypertension.  At 
worst, stress caused "transient" elevations of blood pressure, 
which does not meet the VA standard for aggravation; that 
requires a chronic or long term increase in disability.  The 
Veteran's private doctor offers no opinion regarding a nexus 
between hypertension and PTSD; he in fact appears to specifically 
exclude hypertension when discussing the physiological effects of 
PTSD and stress.

While the Veteran has expressed his own opinion regarding such a 
nexus, as a layperson the Veteran is not competent to opine on a 
topic requiring specialized medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  This is not an example of a cause 
and effect relationship subject readily subject to lay 
observation, such as a broken leg or tinnitus following an 
explosion.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for hypertension on 
a direct, presumptive, or secondary basis is not warranted.

V.  Hypoglycemia

Service treatment records reveal no notation of lab results 
indicating any abnormal blood sugar levels, nor was the Veteran 
diagnosed with or treated for any signs or symptoms of such or 
any disease associated with low blood sugar.

Private treatment records reveal that in June 2002, the Veteran 
experienced multiple episodes of syncope and dizziness.  The 
first time, he had not eaten anything before watering his yard.  
Testing showed a single instance of low blood sugar; the doctor 
noted no recurrence of the syncope between appointments, and 
stated that they were apparently caused by hypoglycemia due to a 
"lack of recent oral intake....for example, hunger."

Private and VA treatment records since June 2002 reveal no 
recurrence of syncope or any low blood sugar test results.  No 
doctor lists hypoglycemia as a chronic diagnosis, and no 
treatment has been required for such or any associated symptoms 
since June 2002.  There is no current diagnosis of any disease or 
disability which manifests as hypoglycemia.

In the absence of a current diagnosed disability, service 
connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Further, even if such was present, there is no 
competent evidence linking the isolated low blood sugar reading 
to service.  

The Veteran has raised the question of diabetes, a condition 
manifested by the exact opposite of low blood sugar.  Elevated 
blood sugar is caused by insulin deficiencies in that disease.  
The Veteran is not diagnosed with diabetes by any doctor.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for hypoglycemia, 
also claimed as low blood sugar and diabetes, is not warranted.


ORDER

Service connection for coronary artery disease with a history of 
myocardial infarction is granted.

Service connection for hypertension is denied.

Service connection for hypoglycemia, also claimed as low blood 
sugar and diabetes, is denied.

REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

I.  Erectile Dysfunction

A VA examination was performed in December 2009, and a VA medical 
opinion was rendered in March 2010.  Unfortunately, the VA 
opinion is not adequate for adjudication purposes.

The examiner acknowledged that psychiatric problems can be a 
factor in erectile dysfunction.  He noted the diagnosis of 
erectile dysfunction predated any notation of anxiety or unusual 
stress.  Therefore, he opined, it was not as likely as not that 
erectile dysfunction was caused or aggravated by PTSD.

However, the stated rationale fails to explain why PTSD could not 
aggravate the erectile dysfunction.  Merely because the condition 
had its onset in the absence of stress does not mean that the 
condition was not chronically worsened by the addition of stress.  
To have probative value, a medical opinion must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Remand is required for the examiner to provide a valid rationale 
for his opinion.  

II.  PTSD

The Veteran's treating doctor stated in April 2010 correspondence 
that the Veteran's "global level of functioning" had declined; 
he was in part discussing the impact of PTSD on the Veteran's 
daily functioning.  The Veteran was most recently afforded a 
psychiatric examination in April 2007, more than 3 years ago, and 
there are no ongoing treatment records for the interval since 
then.

Remand is required to obtain current findings describing the 
extent of the Veteran's service connected PTSD.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a VA form 
21-4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for Dr. JWD.

Upon receipt of such, VA must take 
appropriate action to contact the doctor and 
request complete treatment records from at 
least June 2007.

The Veteran should be informed that in the 
alternative he may obtain and submit the 
records himself.

2.  Return the claims file to Dr. Malcolm 
Horne at the VA Medical Center in Dallas, 
Texas.  Ask the examiner to clarify his 
opinion regarding aggravation of erectile 
dysfunction by PTSD, to include providing a 
detailed rationale as to why the condition 
was not worsened beyond the natural 
progression by PTSD.

If  Dr. Horne is not available, schedule the 
Veteran for a VA genitourinary examination.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should opine as to whether it is at 
least as likely as not that erectile 
dysfunction was aggravated by PTSD, to 
include providing a detailed rationale as to 
why the condition was or was not worsened 
beyond the natural progression by PTSD.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for a PTSD review 
examination.  The examiner should describe in 
detail all current manifestations of PTSD and 
its signs and symptoms.  The examiner should 
discuss the impact of PTSD on daily and 
occupational functioning.

4.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


